Citation Nr: 0826707	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  02-00 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on several ships as a Merchant Marine in 
the United States Coast Guard from March 1944 to August 1945.  
He was awarded the Merchant Marine Combat Bar.  

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 1999 
rating decision rendered by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material had not been 
submitted to reopen a claim for service connection for 
residuals of a back injury.  

In January 2003, the Board found that new and material 
evidence had been submitted and the veteran's claim was 
reopened. At that time, the Board chose to undertake 
additional development under 38 C.F.R. § 19.9(a) (2) (2007).  
However, that regulation was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs 327 F.3d 1339 (Fed.Cir. 2003).  
Therefore, in September 2003, the Board remanded the case to 
the RO for further development.  A supplemental statement of 
the case (SSOC) was issued in October 2003.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in March 2007.  This 
motion was granted by the Board that month.  See 38 U.S.C.A. 
§ 7101 (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  

In April 2007, the Board once again remanded the case to the 
RO for still further evidentiary development.  Following the 
requested development, which included obtaining a VA medical 
opinion, another SSOC was issued in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  The 
case was before the Board in April 2007, at which time it was 
remanded to the RO for further development.  Significantly, 
the RO was asked to obtain a medical opinion by a physician, 
to determine the etiology of the veteran's back disability.  
The RO was asked to provide the physician with the claims 
folder prior to the examination.  The examiner was asked to 
provide an opinion as to whether it is "more likely than 
not," "less likely than not," or "as likely as not" that the 
veteran's current back disability is related to his military 
service, in particular his fall while off loading ammunition 
at the Anzio Beachhead.  

In compliance with the Board's remand, the veteran's claims 
folder was referred to a VA examiner in March 2008 for review 
and opinion.  The examiner stated that there seemed to be no 
evidence of any complaint of, diagnosis of or treatment for 
any back condition prior to September 5, 1975.  The examiner 
noted that the veteran injured his back lifting a beam at the 
Naval Hospital at Key West in September 1975; eh subsequently 
reinjured his back October 1975.  A note dated in September 
1980 confirmed that there was no pre-existing back condition 
prior to the October 1975 incident.  The examiner concluded 
that it is not likely that the veteran's current back 
condition is related to his active service in the Merchant 
Marines.  However, the examiner failed to address the 
question as to whether it is at least as likely as not that 
the veteran's current back condition is related "in 
particular to his fall while off-loading ammunition at the 
Anzio Beachhead."  In sum, the questions posed by the 
Board's April 2007 remand were not fully addressed.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the Board has determined that 
it cannot properly adjudicate the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury without an opinion regarding the relationship between 
his current back condition and the fall in service.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
must, regrettably, once again REMAND this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following action: 

The AOJ should obtain a medical opinion, 
by a physician, to determine the etiology 
of the veteran's back disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Based upon 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disability is related to his military 
service, in particular his fall while off 
loading ammunition at the Anzio 
Beachhead.  A complete rationale should 
accompany any opinion provided.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




